oO ON OO F&F W DY =

NM NM HM NM NH NYO NB NN NYO S| | | |= SP FP FSF fF ff S
oN OO nM BP W DY | CO O DAN OD ON F WO ND | OO

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

xk

 

 

 

ARMANDO NEVAREZ, Case No. 3:16-cv-00676-MMD-CBC
Plaintiff, ORDER
Vv.
ISIDRO BACA et al.,
Defendants.
I. DISCUSSION

This action is a pro se civil rights complaint filed pursuant to 42 J.S.C. § 1983 by
an individual who was in the custody of the Nevada Department of Corrections at the time
he initiated this case. At the time Plaintiff initiated this case, Plairtiff submitted an
application to proceed in forma pauperis for prisoners. (ECF No. 3). In this Court’s July
5, 2018 screening order, the Court deferred a decision on the application to proceed in
forma pauperis. (ECF No. 10 at 6). The screening order also imposed a 90-day stay and
the Court entered a subsequent order in which the parties were assigned to mediation by
a court-appointed mediator. (ECF Nos. 10, 13). The parties did not settle at mediation.
(ECF No. 32).

The Court now directs Plaintiff to file an application to proceed ‘n forma pauperis
by anon-prisoner within thirty (30) days from the date of this order or pay the full filing fee
of $400. After the Court determines the matter of the payment of the filing fee, the Court
will issue an order on the matter of service.

I. CONCLUSION

For the foregoing reasons, IT |S ORDERED that Plaintiff's application to proceed
in forma pauperis for prisoners (ECF No. 3) is DENIED as moot.

IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

approved form application to proceed in forma pauperis by a non-prisoner, as well as the

 
oo vn oOoan & W ND =

NM NM NM NH NY VP NY YP NY SBP SF He FS fF FF eres
ornrtonkshkwons-aAoeooaons®? a & WN = OC

 

document entitled information and instructions for filing an in forma pauperis application.

IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
non-prisoners; or (2) pay the full filing fee of $400.

IT IS FURTHER ORDERED that if Plaintiff does not timely comp'y with this order,
the Court will dismiss this action with prejudice.

IT IS FURTHER ORDERED that upon the resolution of the matter of the filing fee

this Court shall issue a subsequent order on the matter of service.

DATED THIS 3-day Hen 2019.

 
  

GISTRATE JUDGE

 
